I concur with this observation: where a certificate of acknowledgment recites affirmatively that the partiesdid appear before the officer, jurisdiction *Page 896 
is presumed and such certificate of acknowledgment is to be taken as a quasi-judicial record which cannot be overthrown, except upon clear and convincing affirmative evidence to the effect that the officer's certificate is in effect a pure fabrication. In other words, the falsification or fabrification of a certificate of acknowledgment is a fraud for which a remedy exists. But every presumption of law and of fact is in favor of the verity of the recited facts specified in an acknowledgment, and a certificate of acknowledgment in proper form should be sustained by and through its own force and effect as evidence, unless clearly and affirmatively impeached. *Page 897